 



Exhibit 10.1

INVESTMENT AGREEMENT

THIS INVESTMENT AGREEMENT (this “Agreement”), dated as of January 8, 2004, is
made by and between HAMBLIN WATSA INVESTMENT COUNSEL LTD. (“HW”), FAIRFAX
FINANCIAL HOLDINGS LIMITED (“FFH”) and THE NORTH RIVER INSURANCE COMPANY. As
used in this Agreement, “we”, “us” and “our” shall refer to THE NORTH RIVER
INSURANCE COMPANY, and “you” and “your” shall refer to HW and FFH jointly.

In consideration of the mutual promised contained herein, the parties agree as
follows:

Investment Management



1.   We authorize HW to manage on a continuous basis an investment account (the
“Account”) on our behalf on the terms and conditions set out in this Agreement.
  2.   HW shall manage the Account in accordance with the investment objectives
from time to time communicated in writing by us to HW, subject at all times to
the investment guidelines. Until mutually agreed otherwise, the investment
guidelines shall be as set out in the investment guidelines attached hereto as
Schedule A. The investment guidelines shall at all times be in compliance with
the investment statutes of New Jersey.   3.   Subject to Section 2 above, HW
shall manage the Account in our name and HW is hereby authorized to take such
action for the Account as HW, in your sole discretion, may consider appropriate
for the operation of the Account including, without limitation, the power to
buy, sell and exchange and otherwise deal in all securities which may at any
time form part of the Account and to invest, in securities selected by HW, all
funds contained in, paid to or derived from the operation of, the Account,
except to the extent that HW otherwise instructed in writing by us.



    The services to be performed by HW shall be performed only by officers and
employees who have appropriate qualifications. HW agrees to provide to us such
information as we may reasonably request concerning the education and experience
of any individuals HW proposes to assign to the performance of such services.
Also, upon our request, HW agrees to provide a list of individual names and a
brief description of their responsibilities. HW agrees to promptly notify us of
any changes in HW’s staff involving individuals that perform material functions
on our Account.



4.   The securities and funds of the Account have been deposited with and shall
be held by The Bank of New York (or with such other custodian as is chosen by
you from time to time and is approved by the New Jersey Department of Banking
and Insurance (the “Custodian”) pursuant to an agreement which we have entered
into with the Custodian. We have instructed the Custodian to promptly follow
your directions at all times and to provide HW with all such information
concerning the Account as HW may from time to time require in connection with
your management of the Account, including without limitation, copies of relevant
monthly statements.

 



--------------------------------------------------------------------------------



 



5.   Provided HW has used reasonable care and diligence, HW shall not be liable
for any damage, loss, cost or other expense sustained in the operation of the
Account or relating in any manner to the carrying out of your duties under this
Agreement. Notwithstanding the foregoing, any losses suffered as a result of an
error in implementing investment decisions caused by HW’s negligence or
dishonesty are to be fully reimbursed by HW. To the extent any errors occur in
implementing investment decisions, HW shall immediately notify us in writing of
all relevant facts. HW shall bear full responsibility for any such errors to the
extent such errors result from HW’s negligence or dishonesty and shall be liable
for all financial injury to us resulting therefrom. We agree that HW shall be
entitled to assume that any information communicated by us or the Custodian to
HW is accurate and complete, and that in making investment decisions HW shall be
entitled to rely on publicly available information or on information which HW
believes to have been provided to you in good faith, in both cases barring
actual knowledge by HW to the contrary.



6.   HW will provide us with a monthly statement and a quarterly presentation
respecting the securities held in the Account.   7.   HW shall deliver in
writing to us, as soon as practicable after implementation of an investment
decision, HW’s confirmation of such implementation to enable us to ascertain
that such implementation has been effected pursuant to the guidelines and
procedures of our Board of Directors or a duly authorized committee thereof.
Otherwise, the nature and timing of HW’s reporting to us on the status of the
Account shall be at least quarterly, within 45 days after the end of each
quarter.   8.   We acknowledge receipt of a copy of policies that HW has
established to ensure that investment opportunities are allocated fairly among
HW’s discretionary investment accounts and we confirm that these policies, until
revised by HW, will apply to the account.

Investment Administration



9.   We authorize FFH to provide, and by signing below FFH agrees to provide,
the investment administration services set forth in Schedule B attached hereto,
on our behalf and on the terms and conditions set out in this Agreement, subject
to such guidelines, procedures and limitations as may be duly established and
approved by our Board of Directors or a duly authorized committee of said Board.

General



10. You shall be entitled to such fees for the services provided hereunder as
FFH may specify from time to time. Attached hereto as Schedule C as is a copy of
the current fee schedule and FFH agrees to give us thirty (30) days prior
written notice of any change in such schedule, which change shall require the
approval of New Jersey Department of Banking and Insurance. Such fees shall be
the exclusive

2



--------------------------------------------------------------------------------



 



   fees and charges payable (excluding third party disbursements reasonably
incurred) for the services provided hereunder. As regards third party services,
you will charge us only the amount of your actual disbursements paid to arm’s
length third parties for such services, and HW will select as agents, brokers or
dealers executing orders or acting on the purchase or sale of portfolio
securities only agents, brokers or dealers operating in the United States. Such
disbursements to third parties shall be reported to us quarterly, provided, that
we shall pay third parties such disbursements directly if requested to do so by
you. We will pay you all fees and disbursements hereunder not later than 20 days
after receiving your quarterly report.



    All fees will be paid to FFH and FFH shall reimburse HW for its investment
management services. HW acknowledges that it has no right under this agreement
to receive fees directly from us.



11. Either you or FFH and HW may terminate this Agreement without penalty by
giving the other party at least thirty (30) days advance written notice of its
desire to terminate the same. In the event that the day upon which this
Agreement is so terminated is a day other than the first day of a calendar
quarter, the fees payable in accordance with paragraph 6 for such quarter shall
be pro-rated and shall be determined having regard to the market value of the
Account based upon the most recent financial report which has been delivered to
you by the Custodian. No termination or addition, other than a change to
Schedule A, shall be effective unless such termination or addition is (i) filed
with the New Jersey Department of Banking and Insurance (“NJDBI”) at least
30 days prior to the proposed effective date, (ii) not disapproved by the NJDBI,
(iii) made in writing, and (iv) signed by the parties hereto.   12. All notices
and communications to each party to this Agreement shall be in writing and shall
be deemed to have been sufficiently given if signed by or on behalf of the party
giving the notice and either delivered personally or sent by prepaid registered
mail addressed to such party at the address of such party indicated herein. Any
such notice or communication shall be deemed to have been received by any such
party if delivered, on the date of delivery, or if sent by prepaid registered
mail on the fourth business day following mailing thereof to the party to whom
addressed. For such purpose, no day during which there shall be a strike or
other occurrence interfering with normal mail service shall be considered a
business day.



13. This Agreement shall enure to the benefit of and shall be binding upon the
parties hereto and their respective successors. This Agreement may not be
assigned by any party.   14. We acknowledge that we have read and understood
this Agreement and that we have received a copy of the same. You and we each
acknowledge that the terms of this Agreement are the exclusive and conclusive
terms of our mutual agreement with regard to the subject matter hereof.

3



--------------------------------------------------------------------------------



 



15. Any dispute or difference arising with reference to the interpretation or
effect of this Agreement, or any part thereof, shall be referred to a Board of
Arbitration (the “Board”) of two (2) arbitrators and an umpire. Such dispute and
the Board shall be governed by the rules of the American Arbitration
Association.



   The members of the Board shall be active or retired disinterested officers of
insurance or reinsurance companies.



   One arbitrator shall be chosen by the party initiating the arbitration and
designated in the letter requesting arbitration. The other party shall respond,
within thirty (30) days, advising of its arbitrator. The umpire shall thereafter
be chosen by the two (2) arbitrators. In the event either party fails to
designate its arbitrator as indicated above, the other party is hereby
authorized and empowered to name the second arbitrator, and the party which
failed to designate its arbitrator shall be deemed to have waived its rights to
designate an arbitrator and shall not be aggrieved thereby. The two
(2) arbitrators shall then have thirty (30) days within which to choose an
umpire. If they are unable to do so within thirty (30) days following their
appointment, the umpire shall be chosen by the manager of the American
Arbitration Association and such umpire shall be a person who is an active or
retired and disinterested officer of an insurance or reinsurance company. In the
event of the death, disability or incapacity of an arbitrator or the umpire, a
replacement shall be named pursuant to the process which resulted in the
selection of the arbitrator or umpire to be replaced.      Each party shall
submit its case to the Board within one (1) month from the date of the
appointment of the umpire, but this period of time may be extended by unanimous
written consent of the Board.      Sittings of the Board shall take place in
Morristown, New Jersey. The Board shall make its decision with regard to the
custom and usage of the insurance and reinsurance business. The Board is
released from all judicial formalities and may abstain from the strict rules of
law. The written decision of a majority of the Board shall be rendered within
sixty (60) days following the termination of the Board’s hearings, unless the
parties consent to an extension. Such majority decision of the Board shall be
final and binding upon the parties both as to law and fact, and may not be
appealed to any court of any jurisdiction. Judgment may be entered upon the
final decision of the Board in any court of proper jurisdiction.      Each party
shall bear the fees and expenses of the arbitrator selected by or on its behalf,
and the parties shall bear the fees and expenses of the umpire as determined by
the party, as above provided, the expenses of the arbitrators, the umpire and
the arbitration shall be equally divided between the two parties. The
arbitrators may allocate any and all of the costs and fees against the losing
party upon a determination that the position of the losing party was, in whole
or in part, groundless, specious or otherwise without merit or asserted
primarily for the purposes of obfuscation or delay.



16. Additional terms and conditions applicable to this Agreement are set forth
in Schedule D. The provisions in Schedule A, Schedule B, Schedule C and
Schedule D attached hereto are hereby incorporated into, and form part of, this
Agreement.   17. This Agreement, including the schedules attached hereto and
made a part hereof, may only be amended by written agreement signed by the
parties and approved by the New Jersey Department of Banking and Insurance;
provided, however, that any amendment to Schedule A may become effective without
the prior approval of the New Jersey Department of Banking and Insurance,
provided that such amendment shall be filed with the New Jersey Department of
Banking and Insurance not later than its effective date and shall, if
disapproved by the New Jersey Department of Banking and Insurance, be void as of
the date of such disapproval.

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement is hereby executed by duly authorized
officers of the parties hereto as of the date first written above.

              THE NORTH RIVER INSURANCE COMPANY
 
       

  BY:   /s/ Howard DeBare

       

      AUTHORIZED SIGNATURE
 
       
 
       

      Howard DeBare

       

      NAME OF AUTHORIZED SIGNATORY
 
       
 
       

  BY:   /s/ Valerie J. Gasparik

       

      AUTHORIZED SIGNATURE
 
       

      Valerie J. Gasparik

       

      NAME OF AUTHORIZED SIGNATORY
 
       
 
            HAMBLIN WATSA INVESTMENT COUNSEL LTD.
 
       

  BY:   /s/ F. Brian Bradstreet

       

      AUTHORIZED SIGNATURE
 
       

      F. Brian Bradstreet

       

      NAME OF AUTHORIZED SIGNATORY
 
       
 
            FAIRFAX FINANCIAL HOLDINGS LIMITED
 
       

  BY:   /s/ Bradley P. Martin

       

      AUTHORIZED SIGNATURE
 
       

      Bradley P. Martin

       

      NAME OF AUTHORIZED SIGNATORY

5



--------------------------------------------------------------------------------



 



SCHEDULE A

INVESTMENT OBJECTIVES



1.   Invest for the long term always providing sufficient liquidity for the
payment of claims and other policy obligations.



2.   Ensure preservation of invested capital for policy holder protection.



3.   Invest in accordance with insurance regulatory guidelines.

INVESTMENT GUIDELINES



1.   Approach



    All investments are to be made using the value approach by investing in
companies at prices below their underlying long term values to protect capital
from loss and earn income over time and provide operating income as needed.  
    With regard to equities, no attempt is made to forecast the economy or the
stock market. The manager will attempt to identify financially sound companies
with good potential profitability which are selling at large discounts to their
intrinsic value. Appropriate measures of low prices may consist of some or all
of the following characteristics: low price earnings ratios, high dividend
yields, significant discounts to book value, and free cash flow. Downside
protection is obtained by seeking a margin of safety in terms of a sound
financial position and a low price in relation to intrinsic value. Appropriate
measures of financial integrity which are regularly monitored, include
debt/equity ratios, financial leverage, asset turnover, profit margin, return on
equity, and interest coverage.       As a result of this bargain hunting
approach, it is anticipated that purchases will be made when economic and
issue-specific conditions are less than ideal and sentiment is uncertain or
negative. Conversely, it is expected that gains will be realized when
issue-specific factors are positive and sentiment is buoyant. The investment
time horizon is one business cycle (approximately 3-5 years).       As regards
bonds, the approach is similar. No attempt is made to forecast the economy or
interest rates. The manager will attempt to purchase attractively priced bonds
offering yields better than Treasury bonds with maturities of 10 years or less
that are of sound quality, i.e. whose obligations are expected to be fully met
as they come due. We do not regard rating services as being/and unimpeachable
source for assessing credit quality any more than we would regard a broker’s
recommendation on a stock as being necessarily correct. In any form of
investment research and evaluation, there is no substitute for the reasoned
judgment of the investment committee and its managers.



2.   Liquidity



    An adequate cash flow shall be maintained to ensure that claims and
operating expenses are paid on a timely basis. An operating cash position is to
be maintained at appropriate levels and will be managed by the insurance
operating company in accordance with the approved list for investments as
determined from time to time by the Investment Committee. These securities will
be managed by the Insurance

6



--------------------------------------------------------------------------------



 



    Company as part of the Treasury function and currently are restricted
primarily to Treasury and Agency securities of the U.S. government.



3.   Regulatory



    Insurance regulations will be complied with.



4.   Diversification



    The portfolio is to be invested in a wide range of securities of different
issuers operating in different industries and jurisdictions in order to minimize
risk.



5.   Prudent Person Rule



    Prudent investment standards are considered in the overall context of an
investment portfolio and how a prudent person would invest another person’s
money without undue risk of loss or impairment and with a reasonable expectation
of fair return.

STRATEGY



1.   Maintain Adequate Liquidity



    A detailed review of portfolio liquidity is undertaken on a monthly basis.
This liquidity analysis determines how much of each portfolio can be converted
to cash in a given time period. Each company determines its liquidity
requirements and the liquidity of the portfolio must match the requirement.



2.   Asset Allocation



    The asset allocation will be determined by the Portfolio Manager and will
include short term investments that will generate appropriate cash flows and
long term investments in stocks, bonds, debentures and money market investments,
both domestic and foreign. The allocation will be in compliance with regulatory
guidelines and should meet policy liabilities.



3.   Foreign Exchange Risk



    Any foreign currency investments and exposures would normally be hedged via
the use of forward foreign exchange contracts and/or currency options or
preferably by a natural hedge with foreign pay liabilities of the Insurance
Company. Unhedged foreign investments will be limited to 10% of invested assets
at cost. Unhedged exposure above this amount must be approved by the Investment
Committee.



4.   Interest Rate Risk



    Interest rate risk will be minimized primarily through investment in faxed
income securities with maturities less than ten years. While there are no
specific duration/maturity limits for convertible securities, these issues are
included in the total fixed income duration/term measure. Maximum fixed income
portfolio duration is limited to the equivalent of a ten year term to maturity
Treasury security.

7



--------------------------------------------------------------------------------



 



INVESTMENT POLICY MIX

The Investment Committee has established the following exposure ranges for
various asset mix classes:

                Range

--------------------------------------------------------------------------------

 
Equities
    0-25%    
Fixed Income
    0-100%    
Cash
    Residual    
Total
    100%    

Within the Fixed Income portfolio, the Taxable/Tax Exempt mix will be determined
relative to the consolidated tax position of the Insurance Company and the
relative investment attractiveness of available tax exempt securities.

The Investment Committee will control the total asset mix and will give
performance objectives to the Investment Manager regarding the assets managed.

RETURN EXPECTATIONS

Total asset mix policy is expected on an annual basis to result in returns
better than the Consumer Price Index plus 3% over a ten year period before the
disbursement of investment management fees. However, in any one year the annual
return may be significantly above or below this expectation.

INVESTMENT OBJECTIVES OF THE FUND MANAGER

The Manager, subject to regulatory and company imposed constraints mentioned
elsewhere, expects to provide additional returns to those returns that would be
earned by the alternative of passively managing a surrogate market index.

Performance of the Fund Manager is expected to result in the following returns:

     
All Equities
  S&P 500 + 1% point  
Fixed Income:
   
Taxable Bonds
  Merrill Lynch Intermediate Treasury Index + 0.25%
Tax-Advantaged Bonds
  Lehman Brothers 3 & 5 Year State GO Indexes

Measured over four (4) year moving periods.

8



--------------------------------------------------------------------------------



 



AGGREGATE INVESTMENT LIMITS, PERMITTED INVESTMENT CATEGORIES AND INDIVIDUAL
INVESTMENT LIMITS

PERMITTED INVESTMENT CATEGORIES WITHIN ASSET CLASSES

     
Cash:
  Cash on hand, demand deposits, treasury bills, short-term notes and bankers’
acceptances, term deposits and guaranteed investment certificates.  
Equity:
  Common shares, rights and warrants.  
Fixed Income:
  Bonds, debentures, preferred shares, including those convertible into common
shares.

All of the above may be either U.S. domestic, Canadian, or other foreign
investments.

Convertible preferred securities will be classified as equities if the preferred
dividend is not being paid.

Private placement issues in public companies are allowed.

INVESTMENT CONSTRAINTS

All investments will be made in accordance with all applicable legislation.

INDIVIDUAL INVESTMENT LIMITS

Any combination of investments in any one corporate issuer will be limited to a
maximum of 5% of admitted assets. Exposure beyond 5% will require approval of
the Investment Committee.

QUALITY CONSTRAINTS

The Investment Manager may invest in the permitted investment categories listed
in the Investment Objectives and Policy Statement subject to the following
quality constraints:



    Investments in money market instruments (less than or equal to 1 year term)
will be limited to those included on the list approved by the Company. This list
will include money market instruments of the U.S. Treasury, Agencies of the U.S.
government, and as a minimum commercial paper rated A1 or higher by Moody’s and
rated P1 or higher by Standard & Poor’s.       Investments in bonds and
preferreds will be limited by quality tier as follows:



  (c) LIMITS AS A % OF THE FIXED INCOME PORTFOLIO

                  Bond Rating   % of Total   Min./Max.  
A or better
    65%     Min.
BBB
    35%     Max.
BB,B
    10%     Max.
C,D
    0%          



    The above limits are subject to adjustment to conform with the regulatory
requirements of Chapter 24 of Title 17 of the New Jersey Statutes.       Limits
are determined on a cost basis and include convertible securities.

9



--------------------------------------------------------------------------------



 



    Downgrades will be taken into account when making new investments but will
not necessarily result in the sale of existing positions.       Securities
un-rated by the public rating agencies must be rated by the Investment Manager
and included as part of the categories above for the purposes of determining
overall exposure by quality tier.       Any exceptions to the above must be
approved by the Investment Committee.

PROHIBITED INVESTMENTS

No loans will be made in any of the investment portfolios.

No Real Estate will be purchased without Investment Committee approval.

No Mortgages on real estate will be purchased without Investment Committee
approval. The exceptions to this are obligations issued by an agency of the U.S.
Government, or by U.S. domiciled corporations that are issued as part of a
registered public offering that also meet the minimum quality tier requirements.

FOREIGN INVESTMENT LIMITS

Foreign Securities may be purchased in compliance with established regulatory
guidelines and with the policy on foreign exchange risk outlined herein.

Foreign investments must be in the same kinds of securities and investments as
the Insurance Company is normally allowed.

OTHER

Derivative securities may be purchased up to 2% of the portfolios cost at book.
Use of derivative investments is infrequent and only for hedging purposes.
Derivative investments will be justified to and approved by the Investment
Committee prior to use of derivative instruments will at all times be in
compliance with NAIC guidelines regarding derivative investments.

10



--------------------------------------------------------------------------------



 



SCHEDULE B

SERVICES

Investment Administration to be performed are:

Monthly



  –   daily processing of securities   –   portfolio accounting functions
including posting of all trades, monitoring investment income, corporate
actions, open payables and receivables   –   computation of all regulatory
figures   –   analysis and reconciliation of portfolios   –   yield review   –  
computation of market decline tests   –   computation of liquidity analysis  
–   analysis of book values, e.g. bond amortizations and investment provisions  
–   analysis of gross gain and loss positions   –   cash flow obligations   –  
investment review meeting   –   NAIC and SVO filings   –   custodial
relationships   –   broker relationships

Periodic



  –   review and analysis of foreign exchange position   –   placement of
foreign exchange contracts, where appropriate   –   discussions with regulators
regarding portfolio (positions)   –   reporting to the Board of Directors of The
North River Insurance Company   –   reporting to the investment committee   –  
reporting to the audit committee   –   general assistance with accounting issues
  –   maintaining contact with external auditors   –   such other administrative
services as the parties shall mutually agree from time to time   –   5900 report
on investment controls   –   performance reporting   –   software provider
(including e-Pam) – functioning and testing

11



--------------------------------------------------------------------------------



 



SCHEDULE C

FEE SCHEDULE

Investment fees are comprised of two parts:



  (A).   The Base Fee Amount                   and     (B).   The Incentive Fee
Amount



(A)   The Base Fee Amount



  1)   Fees will be payable quarterly. Interim invoices may be issued based on
our estimates of the final fees payable.     2)   After the end of each calendar
quarter, FFH shall submit its investment management charges in accordance with
the schedule below.     3)   The charges are on a calendar year basis. They will
be calculated at the end of each calendar quarter based upon the average of the
market value of the funds at the close of business for the three (3) preceding
months.

                  4) MARKET VALUE         CHARGE    
On Total Market Value
    .30%  



(B)   The Incentive Fee Amount       The incentive fee amount relates to the
investment management of equity securities only.

     
Annual Base Fee:
  a) If performance equals or exceeds benchmark, base fee is unchanged from
current fee.     b) If performance is less than benchmark, base fee is 90% of
current fee. Maximum Fee:   1.75% (including base). Benchmark:   S&P 500 + 200
basis points. Incentive Fee:   Continuous rate of 10 basis point for every 100
basis points of outperforming the benchmark. (Incentive fee is in addition to
base fee).

12



--------------------------------------------------------------------------------



 



      Basis of Calculation:   Payable annually based on calendar year results.
Not earned or paid unless results since inception (net of all fees) exceed
benchmark return.   Inception Date:   January 1, 2002



(C)   Maximum Investment Management Fee       Notwithstanding the foregoing, the
maximum investment management fee payable in any calendar year will be .40% of
the Total Market Value (as calculated in (A) 4) above); provided that any
investment management fee not payable in any calendar year as a result of the
restriction in the preceding sentence will be carried over to a succeeding
calendar year, but the total investment management fee payable in any such
calendar year, including any carry-over payment, shall be limited as provided by
the preceding sentence.

13



--------------------------------------------------------------------------------



 



SCHEDULE D



1.   Notices

Unless otherwise specified herein, all notices, instructions, advices or other
matters covered or contemplated by this Agreement, shall be deemed duly given
when received in writing (including by fax) by you or us, as applicable, at the
address or fax number set forth below or such other address or fax number as
shall be specified in a notice similarly given:



    If to us:       THE NORTH RIVER INSURANCE COMPANY
305 Madison Avenue
Morristown, New Jersey 07962
Fax No. (973) 490-6612       If to you:       HAMBLIN WATSA INVESTMENT COUNSEL
LTD.
95 Wellington Street West
Suite 802
Toronto, Ontario
M5J 2N7
Fax No.: (416) 366-3993       and       FAIRFAX FINANCIAL HOLDINGS LIMITED
95 Wellington Street West
Suite 800
Toronto ON M5J 2N7
Fax No.: (416) 367-2201   2.   Governing Laws; Jurisdiction; Service of Process

This Agreement shall be governed and construed in accordance with the laws of
the State of New Jersey our state of domicile. Each of the parties thereto
submits to the jurisdiction of the state and federal courts of the State of New
Jersey, in any action or proceeding arising out of or relating to this Agreement
and all claims in respect of any such action or proceeding may be heard or
determined in any such court; and service of process, notices and demands of
such courts may be made upon you by personal service to the person and at the
address contained in Section 1 above as such person or address may be changed
from time to time.



3.   Insurance Department Approval

This Agreement shall be subject to the non-disapproval or approval of the New
Jersey Department of Banking and Insurance, and such terms and conditions hereof
as may be required by the New Jersey Department of Banking and Insurance to be
altered or amended shall be deemed acceptable to the parties hereto, to the
extent same shall not change the substance and intent of this Agreement. No
amendment or modification of this Agreement shall be effective unless such
amendment or modification is (i) filed with the New Jersey Department of Banking
and Insurance at least thirty (30) days prior to the proposed effective dated,
(ii) not disapproved by the New Jersey Department of Banking and Insurance,
(iii) made in writing, and (iv) signed by the parties hereto.

14



--------------------------------------------------------------------------------



 



4.   Inspection of Records

You and we and the duly authorized representatives of each of us shall, at all
reasonable times, each be permitted access to all relevant books and records of
the other pertaining to this Agreement. You and your duly authorized
representatives shall provide to the New Jersey Department of Banking and
Insurance, within fifteen (15) days of any request from the New Jersey
Department of Banking and Insurance therefor, copies of all your books and
records as they pertain to us (or any portion thereof as may be specifically
requested).



5.   Headings

The inclusion of headings in this Agreement is for convenience of reference only
and shall not affect the construction or interpretation hereof.



6.   Severability

Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision or part
thereof by a court of competent jurisdiction shall not affect the validity or
enforceability of any other provision hereof.



7.   Entire Agreement

This Agreement and the documents to be delivered pursuant hereto constitute the
entire agreement between the parties pertaining to the subject matter of this
Agreement.



8.   Control

Notwithstanding any other provision of this Agreement, it is understood and
agreed that we shall at all times retain the ultimate control of the investment
of our investable funds and we reserve the right, upon written notice by us to
you, to direct, approve, or disapprove any investment made by you hereunder or
any action taken by you with respect to any such investment. Furthermore, it is
understood and agreed that we shall at all times own and have custody of our
general corporate accounts and records.



9.   Confidential Relationship

The parties hereto will treat as confidential all information that is not
publicly available received from the other party.

15